                   Case
AO 199A (Rev. 12/11)        1:20-cr-00107-DAD-BAM
                     Order Setting Conditions of Release   Document 8 Filed 08/21/20 PagePage
                                                                                           1 1ofof 3         3    Pages



                                UNITED STATES DISTRICT COURT
                                                             for the
                                               Eastern District
                                            __________ Districtof
                                                                ofCalifornia
                                                                  __________


                United States of America                         )
                           v.                                    )
                                                                 )       Case No. 1:20-CR-00107-DAD-BAM
             CHRISTOPHER PATTERSON                               )
                         Defendant
                                                                 )

                                 ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:      United States Courthouse, 2500 Tulare Street, Fresno, CA
                                                                                   Place
      Courtroom 8 before Magistrate Judge Barbara A. McAuliffe

      on                                                   10/26/2020 at 1:00 PM
                                                               Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                                                                                                                                 Pagel-{of     [leuge.
Aol99B(Rev.09/08-EDCA[Fresno])AdditionalConditionsofRelease(AlternateA)
                   Case 1:20-cr-00107-DAD-BAM Document 8 Filed 08/21/20 Page 2 of 3
PATTERSON, ChristoPher
Doc. No. 1 :20-CR-00107-DAD-BAM
                                                     ADDITIONAL CONDITIONS OF RBLEASE
                                                                                                                                                   the saf-ety of other
Upon finding that rerease by one of the ab_o"^.^T1["d,
                                                       will not by itself reasonably assure the appearance of the defendant and
                                                                                                                      marked below:
                                                            the release of the defendant is subject to the conditions
persons and the community, it is FURTHER ORDER;D that

 g      (6)      The defendant is placed in the custody        of

                    Name of person or      organization:            Lise Patterson

                                                                                                                                   the appearance ofthe
          who agrees (a) to supervise the defendant in accordance
                                                                  with all conditions ofrelease' (b) to use every effort to assure
                                                                                                                  defendant   violates any conditions of
                                                                             court immediat.ri in tn. event   the
          defendant at all scheduled court proceedings, uno t"j1o;;;itih"
          release or disaPPears'

                    SIGNED:                                                            "/ lt* /^//-o*
        (7)       The defendant must:
        g         (a)   report on a regular basis to the following agency:
                        Pretrial Serviies and comply with their rules and regulations;                                                             must contact
        g         (b)   report as directed to the pretrial Services ag"n"y o? ttr"
                                                                                       firsi working day following your release f,rom custody You
                                                                                   2020  at9:00  a.m  to^initiate supervision;
                        pretrial Service,      aii."iJ on Monday,     Arigust 24,
                                                                                         o, be absent ftom ihis iesidence without prior approval of
                                                                                                                                                    PSO; travel
        g         (c)                       ^
                        reside at a location approved rv {ry f!o,.ano 1oi *ou.
                                                                                               approved in advance by PSO;
                        restricted to tr,. ga.tei,i oistrict of California, unless otherwise
        g         (d)   cooperate    in the collection of a DNA   sample;
        g         i;i   ..port uny contact with law enforcement to your PSO within 24
                                                                                               hours;
        g                n.,uintuln o, actively seek employment, and provide
                                                                                  proofthereofto the PSO.upon request'
                  iit                                                                      firearm/ammunition' destructive device, or other dangerous
                                                                                                                                                       weapon;
        g         (g)    not poSSeSS, have in your residence, o, t,uu. u"..,s to a
                          additionally,youmustprovidewrittenp,oororoiuesr*ntofall,firearms/ammunition,currentlyunderyourcontrol;
         g                                                                                   quarantine period at your iamily residence' During this l4-day
                  (h)     following your release fiom custody, you mu.t complete a l4-day                                                              must
                                                                   you, residence at all times except foi medical needs preapproved by the PSo' You
                          quarantine period, you must remaininiid.                                                                        office;
                          comply with any and all telephonic and virtual tuiJ.oJ
                                                                                  r.po.ting instructions given to you by the Pretrial Services
                                                                                                                                                    location approved
         g                                                         yourrluriun"rpito     obiain a c^ovlD:I9 test with a medical provider at a
                   (i)    following the l4-day quarantine  period,
                                                                                                                      immediately    upon  receipt;
                          by the pSo, and you    ir*ir.p"nirr. ,.rutt. oryo* Coiro-rs       test to Pretrial Services
                                                                                                                                                                by the
                                                                                                    treatment for drug or alcohol dependency' as approved
         v         0)     participate in u progrur oinl.di"al or psychiatiic treatment, including                               pay, as determined by the PSo;
                          pSo; you must pay all or part of the costs ortr," .ounr.rinis"*icer     Lased  upon  yout  ubility to
                                                                                                                                                       any other travel
         g                                                                                     and you must not apply for or obtain a passport or
                   (k)    surrender your passport t;the clerk, United States Districicourt,
                          documents during the pendency ofthis case;                                                                                  prepare for your
                   (l)    nor view or possess;fiiJ;;;;gt.phy as defined by l8
                                                                                     USC 2256(s)'except in the presence ofyour attomev to
         V
                                                                                                                                                           your wife's
         g                                                                                      current electronic devices in your home that include:
                   (m) l:ftff;.,      the Intemet and your wife must.password protect the                                                your  wife who will secure the
                                                                                       you must surrender your cellular      phone    to
                          cellular phone, two desktop computers, and three iult.,r.                                                             password'
                                                                     password;;il      ty  y*.r  wife and  you  tutt not  have  access   to the
                          device. your wireless lntemet will be
                                                                                                   the Intemet in your residence or at any other location'
                                                                                                                                                                 unless
         g         (n)    not use or possess a computer or any device "o:puur" of accessing
                          otherwise aPProved bY the PSO;                                                                          use of a computer' or cellular phone'
          g        (o)    the pSo must advise your employer    of the conditions of release that may limit your work-related
                                                         'Ho*.u..,                               they have  a computer   intemet   monitoring policy in place and you
                          or limit your work activities.            irvour.Inplov.r confirms
                                                                                                                          that is issued   and being monitored by your
                          have signed this policy then you will be allowediJ u.l.s
                                                                                        the interneiand cellular  phone
                                                                                              at your place  of employment     at all timesl
                          employer and your ."'"tp""i."0 cellular phone must      be  stored
          g        (p)    not loiter o, U. muJ *it6in t0O f".t of uny .rt ooilu,O,
                                                                                        p.i, ptayg.ouna, arcade, mlvie theater' or other place primarily used by
                                                                                                                person who is under the age of l8' except in
          g        (q) ::'.l|::|.]|lt:litJSt :lti;-ritten,      telephonic or etectronic communication with anv
                           the presence of another aduit who is the parent "r i.gri
                                                                                    g"*or"n of the minor; Youi wife must be present during any interactions

                                                                                                                            of contact with children under the age of
          g         (r)    Xjlt   ::TfrCtlJt$l?*".             in any volunteer activities in which there is the likelihood

            g                                                                                           california, for purposes of processing no later than Friday
                    (s)    lrl   o.o.r"o to report to the united States Marshal Service in Bakersfield,
                                                                                                                                          test result to Pretrial Services'
            g       (t)    f;}tJtt"tj;,2"|'11jift. ,o-0., quarantine period  and.after you have submiued a negative covlD-19
                                                                                                                 and  abide  by   all the  requirements of the program'
                           you must participate in ilr.   #[J*inf I-orution Monitoring   program  component
                                                                                                                             frequency     transmitter device attached to
                                                                                                   r.rid.n".^and.a    radio
                           which will include having a location monitoring unit ins;;-l"din'you.                               as given   to you by the Pretrial Services
                                                                                                            of^said devices
                           your person. you must comply with all instructions r"t ti-r. "r".tia "peration                          program     based upon your ability to
                           Agency and employees of tfie'monitoring company.          Y;;;;i puY uif o, part o.f the costs  of  the
                                                                                     you        remain   inside  your  residence   at all times except for employment;
                           pay as determined by the PSO; HOME 6Sf nNfiON,
                                                                                          musi
                                                                                                                                                             court ordered
                                                                                    or mental health treatment; attorney visits; courtappearances;
                           education; religious services; medical, substance abuse,                                       Esiential activities include haircuts' DMV
                           obligations; or other    .rr*,iuf   u.riuities pre-approv.O UV itt. pt"t.ial services officer'
                                                                                                           by another person  on your behalf'
                            appointments, banking    n..ir,   oi other aciivitiesthat cannot be completed
    AO l99C (Rev. 09/08-
                       Case   1:20-cr-00107-DAD-BAM
                         EDCA [Fresnol) Advice ofpenalries        Document 8 Filed 08/21/20 Page3of3pug.,
                                                                                            Page 3 of 3
                                           ADVICE OF PENALTIES AND SANCTIONS
    TO THE DEFENDANT:

    YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
                                                                                                                                a11est, a
  revocation ofyour release, an order ofdetention, a forfeiture ofany bond, and a prosecution for
                                                                                                         contempt ofcourt and could result in
  imprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term
                                                                                                                    of not more than ten years
  and for a federal misdemeanor offense the punishment is an additional prison term of not more than
                                                                                                              one year. This sentence will be
  consecutive (i.e.,in addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
                                                                                                                        investigation;
 tamper with a witness' victim, or informant; retaliate or attempt to retaliate against a witness,
                                                                                                        victim, or informant;1r intimidate or
 attempt to intimidate a witness, victim, juror, informant, or officer of the- court. The penalties for
                                                                                                                     tampering, retaliation, or
 intimidation are significantly more serious if they involve a killing or attempted killing.
         If after release, you knowingly fail to appear as the conditions of reliase requir:e, or to surrender to serve a sentence,
 you may be prosecuted for failing to appear or surrender and additional punishmeni may be imposed.
                                                                                                              If you are convicted of:
        ( I ) an offense punishable by death, life imp_risonment, or imprisonment
                                                                                     for a term of fifteen years or more - you will be fined
               not more than $250,000 or imprisoned for not more than l0 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will
               more than $250,000 or imprisoned for not more than five years, or both;
                                                                                                                      -           be fined not

        (3) any other felony - you will be fined not more than $250,d00 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $ 100,000 or impiisoned not more than one year, oi both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any othei sentence you
                                                                                                                                 receive. ln
 addition, a failure to appear or surrender may result in tlre forfeiture of any bond posted.

                                                 Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey
                                                                                                                                  all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am
                                                                                                aware of the penalties and sanctions
set forth above.




                                                       (
                                                                    t4t* y''-' sek",frr,r*1,// on //,",*L                            /,llr*


                                              Directions to the United States Marshal
(       )   The defendant is ORDERED released after processing.




Date:       August 21, 2020
                                                                                     Judi ci a I Olf cer's   Si gnature


                                                        Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                        Printed name dnd title




                     DISTRIBUTION:   COURT DEFENDANT            PRETRIAL   SERVICE     U.S.   ATTORNEY              U.S. MARSHAL
